EXHIBIT SUBSIDIARIES OF THE REGISTRANT Name of Corporation Jurisdiction Of Incorporation orOrganization % of Voting Securities Held at December 31, 2009 (1) Amcorp, Inc. ASC Holdings, Inc. Delaware Utah 100% 100% Amaltex, Inc. Texas 100% Andrews County Holdings, Inc. Waste Control Specialists LLC Delaware Delaware 100% 100% Kronos Worldwide, Inc. (2) Delaware 59% NL Industries, Inc. (2), (3), (4) New Jersey 83% CompX International Inc. (4) Delaware 87% Tremont LLC Delaware 100% TRECO L.L.C. Nevada 100% Basic Management, Inc. Nevada 32% Basic Water Company Nevada 100% Basic Environmental Control LLC Nevada 100% Basic Power Company Nevada 100% Basic Remediation Company LLC Nevada 100% Basic Land
